PER CURIAM.
A corporate independent contractor which prevails in an action to recover bonuses promised for early completion of a construction project is not entitled to attorney’s fees pursuant to section 448.08, Florida Statutes (1983), which authorizes such fees where an “employee” prevails in an action to recover “unpaid wages.” See Fitch v. Pacific Fidelity Life Insurance Company, 54 Cal.App.3d 140, 126 Cal.Rptr. 445 (1975) (wages as used in a statute refers to compensation for labor performed by an employee rather than by an independent contractor).
Affirmed.